     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 1 of 24



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
DOMINIQUE FINCH,                    )
                                    )
               Petitioner,          )
                                    )
v.                                  )    Criminal Action
                                    )    No. 18-10006-PBS
UNITED STATES OF AMERICA,           )
                                    )
               Respondent.          )
___________________________________)


                        MEMORANDUM AND ORDER

                            April 30, 2020

Saris, D.J.

                             INTRODUCTION

     Pro se petitioner Dominique Finch moves under 28 U.S.C.

§ 2255 to vacate his sentence imposed following a guilty plea to

charges of (1) conspiracy to distribute cocaine base in

violation of 21 U.S.C. § 846; and (2) possession with intent to

distribute and distribution of cocaine base in violation of 21

U.S.C. § 841(a)(1). Finch asserts he received ineffective

assistance of counsel. After a review of the record, the Court

DENIES the motion (Docket No. 106).

                              BACKGROUND

I.   Investigation

     This case arises from an investigation into a gun and

narcotics trafficking operation in and around the Mildred C.

                                   1
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 2 of 24



Hailey Apartment Complex, a public housing facility in Boston.

Law enforcement used cooperating witnesses (“CWs”) to make

several videotaped firearms and narcotics purchases, including

from Finch and his brother, James Finch. 1

     On July 6, 2016, law enforcement instructed a CW to contact

Finch to attempt a controlled purchase. The CW sent Finch a

Facebook message stating, “Yo bro, u think u can get me a 100

piece right now?” to which Finch responded, “of white girl?” 2

Docket No. 103 at 12:15–23. Finch confirmed he could and set a

meeting place at the park inside the apartment complex.

     Around 4PM, the CW arrived at the park equipped with an

audio-video recorder, transmitter, and $100 in government funds.

The CW asked a group of men sitting near the playground

equipment about Finch’s whereabouts. One of the men, James

Finch, responded that Finch would soon return. Finch arrived at

the park soon thereafter and the CW approached him. Finch

pointed towards a building in the direction from which he came,

and the CW walked over. James Finch followed the CW into the

lobby and sold him a plastic bag of suspected crack cocaine for

one hundred dollars. Following the transaction, the CW returned

to law enforcement agents and turned over the recording


1 For clarity, the Court refers to the defendant as “Finch” and
to his brother, James Finch, by his full name.
2 “White girl” is understood by law enforcement to mean cocaine.

Docket No. 112 at 2 n.2.
                                   2
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 3 of 24



equipment and the plastic bag of narcotics. The bag was later

confirmed by the Drug Enforcement Administration to contain 2.49

grams of cocaine base.

     Finch and James Finch were indicted on January 3, 2018 for

conspiracy to distribute cocaine in violation of 21 U.S.C. § 846

(Count 1); and possession with intent to distribute and

distribution of cocaine base in violation of 21 U.S.C.

§ 841(a)(1) and 18 U.S.C. § 2 (Count 2).

II. Plea and Sentencing

     A.   Rule 11 Hearing

     On October 4, 2018, the Court held a change of plea hearing

pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C). In

response to the Court’s questions, Finch answered that he was

satisfied with his lawyer, that his lawyer did not pressure him

into pleading guilty, that he had not been threatened in any

way, and that he understood he was pleading guilty without a

plea agreement.

     The government explained that it would recommend a sentence

at the low end of the career offender Guideline range and

acknowledged that there were valid grounds for a variance. The

government argued that the Guideline range started at 188 months

because he qualified as a career offender. Defense counsel

pointed out he had unsuccessfully brought motions to vacate two



                                   3
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 4 of 24



state court guilty pleas because Finch had not been informed of

the collateral consequences of pleading guilty.

     During the colloquy, the Court reviewed the rights that

Finch would give up by pleading guilty, and Finch stated each

time that he understood. Finch proceeded to plead guilty to both

counts, which the Court accepted after the colloquy as knowing,

voluntary, and supported by an independent basis in fact

concerning each of the essential elements.

     C.   Presentence Investigation Report

     In preparation for sentencing, U.S. Probation and Pretrial

Services produced a presentence investigation report (“PSR”)

about Finch. Probation calculated Finch’s total offense level as

31 with a criminal history of VI, resulting in a designation as

a career offender and a Guideline range of 188 to 235 months,

six years of supervised release, and a $30,000 to $3 million

fine range.

     D.   Sentencing Hearing

     At sentencing on January 9, 2019, Finch did not object to

any facts contained in the PSR, nor the Guideline range. The

government noted it lacked authority to recommend a sentence

under the Guideline range, but acknowledged that variance was

appropriate. Defense counsel recommended a sentence of 21 months

followed by three years of supervised release. The government

pointed out that a 21-month sentence was 84% under the career

                                   4
       Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 5 of 24



offender Guideline range, which it believed to be too great a

variance.

       After hearing from the Defendant, the Court varied down

from the career offender Guideline range of 188 to 235 months

and imposed a sentence of six years (72 months), followed by six

years of supervised release. In imposing the sentence, the Court

noted mitigating factors such as the small quantity of drugs

involved in the transaction, Finch’s childhood history, alcohol

and substance abuse, and family situation as mitigating factors.

The Court also focused on the “violent history” of Finch’s past

convictions, including armed robbery.

                                DISCUSSION

  I.     Standard of Review

       A federal criminal defendant may petition to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255(a)

       upon the ground that the sentence was imposed in
       violation of the Constitution or laws of the United
       States, or that the court was without jurisdiction to
       impose such sentence, or that the sentence was in excess
       of the maximum authorized by law, or is otherwise
       subject to collateral attack.

28 U.S.C. § 2255(a). The defendant “bears the burden of proof,”

Lassend v. United States, 898 F.3d 115, 122 (1st Cir. 2018), but

“pro se habeas petitions normally should be construed liberally

in petitioner's favor,” United States v. Ciampi, 419 F.3d 20, 24

(1st Cir. 2005).


                                     5
        Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 6 of 24



     “Evidentiary hearings on § 2255 petitions are the

exception, not the norm,” and the defendant bears “a heavy

burden . . . to demonstrate that [one] is warranted.” Moreno-

Morales v. United States, 334 F.3d 140, 145 (1st Cir. 2003). The

court need not hold an evidentiary hearing if the petition “(1)

is inadequate on its face, or (2) although facially adequate, is

conclusively refuted as to the alleged facts by the files and

records of the case.” Id. (quoting United States v. DiCarlo, 575

F.2d 952, 954 (1st Cir. 1978)). Because the record here

demonstrates that Finch’s claim lacks merit, the Court declines

to hold an evidentiary hearing.

     In support of his § 2255 petition, Finch raises a litany of

claims. Most are conclusory. Among other things, he argues that

counsel harbored a conflict of interest, that the career

offender sentencing Guidelines are unconstitutionally vague, and

that the sentencing disparity between crack and powder cocaine

offenses is unconstitutional. The Court considers these

arguments in turn.

  II.     Ineffective Assistance of Counsel

          a. Legal Standard

     “A claim of ineffective assistance of counsel . . . may be

raised by means of a section 2255 motion.” Rivera-Rivera v.

United States, 844 F.3d 367, 372 (1st Cir. 2016). The defendant

bears the burden of establishing his entitlement to relief by a

                                      6
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 7 of 24



preponderance of the evidence. Garuti v. Roden, 733 F.3d 18, 25

(1st Cir. 2013).

     In the context of a guilty plea, a successful
     ineffective assistance of counsel claim requires a
     defendant to show that (1) ‘counsel’s representation
     fell below an objective standard of reasonableness,’ and
     (2) ‘there is a reasonable probability that, but for
     counsel’s errors [the defendant] would not have pleaded
     guilty and would have insisted on going to trial.’

United States v. Luis Rivera-Cruz, 878 F.3d 404, 410 (1st Cir.

2017) (quoting Hill v. Lockhart, 474 U.S. 52, 57, 59 (1985)).

     Under the performance prong, a defendant must demonstrate

that, “given the facts known at the time, counsel’s choice was

so patently unreasonable that no competent attorney would have

made it.” Rivera v. Thompson, 879 F.3d 7, 12 (1st Cir. 2018)

(quoting Knight v. Spencer, 447 F.3d 6, 15 (1st Cir. 2006)).

This analysis requires “evaluating the attorney’s conduct ‘from

counsel’s perspective at the time’ and in light of ‘prevailing

professional norms’” Id. (quoting Strickland v. Washington, 466

U.S. 668, 688-89 (1984)). Review of counsel’s performance is

“highly deferential.” Strickland, 466 U.S. at 689. While the

Constitution ensures a defendant reasonable representation, it

“does not guarantee a defendant a letter-perfect defense or a

successful defense.” United States v. Natanel, 938 F.2d 302, 309

(1st Cir. 1991). A defendant faces an especially high burden in

challenging counsel’s tactical decisions. See Lucien v. Spencer,

871 F.3d 117, 129 (1st Cir. 2017).

                                   7
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 8 of 24



     The prejudice prong requires the defendant to establish a

“reasonable probability” he would not have pleaded guilty but

for counsel’s errors. Luis Rivera-Cruz, 878 F.3d at 410.

Reasonable probability means “[t]he likelihood of a different

result must be substantial, not just conceivable.” Harrington v.

Richter, 562 U.S. 86, 112 (2011). In undertaking this prejudice

analysis, courts do not rely solely on a defendant’s “post hoc

assertions . . . about how he would have pleaded but for his

attorney’s deficiencies.” Lee v. United States, 137 S. Ct. 1958,

1967 (2017). Rather, they “look to contemporaneous evidence to

substantiate [his] expressed preferences.” Id. “[W]hen the

defendant’s decision about going to trial turns on his prospects

of success and those are affected by the attorney’s error,” he

must also show that he “would have been better off going to

trial.” Id. at 1965.

       b. Analysis

     Specifically with respect to his ineffective assistance of

counsel claim, Finch argues that his attorney performed

deficiently by (1) failing to adequately investigate; (2)

failing to challenge Finch’s indictment; (3) failing to

challenge the quantity and quality of the drugs at issue; (4)

failing to protect Finch from career offender status at

sentencing; (5) concealing possibly exculpatory evidence; (6)

failing to argue that a conspiracy cannot exist between a

                                   8
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 9 of 24



defendant and a CW; and (7) forcing Finch to plead guilty. 3 These

arguments are largely undeveloped and lack factual basis.

            i. Failure to adequately investigate

     First, Finch argues that defense counsel was ineffective

for “fail[ing] to adequately investigate [Finch’s] case,

interview witnesses, review the crime scene[,] talk to alibi

witnesses,” raise sufficiency of the evidence arguments, and

“challenge relevant conduct of [Finch’s] participation” in the

alleged conspiracy. Docket No. 106 at 2. Finch does not,

however, provide his alibi or possible alibi witnesses in his

petition or point to any areas where evidence was insufficient

to place him in the conspiracy. As an initial matter, without

specific facts supporting his claim, these assertions “amount to

mere ‘bald’ assertions without sufficiently particular and

supportive allegations of fact.” Barrett v. United States, 965

F.2d 1184, 1186 (1st Cir. 1992) (quoting Moran v. Hogan, 494

F.2d 1220, 1222 (1st Cir. 1974)).




3 Finch also argues that counsel was ineffective for failing to
protect Finch against conviction and due to cumulative errors
that prejudiced Finch’s “opportunity at a fair result.” Docket
No. 106 at 2–4. These claims do not allege specific facts
independent of Finch’s other claims. While “Strickland clearly
allows the court to consider the cumulative effect of counsel's
errors in determining whether a defendant was prejudiced,” Dugas
v. Coplan, 428 F.3d 317, 335 (1st Cir. 2005), here, counsel here
did not commit any “errors” within the meaning of Strickland so
the appeal to “cumulative errors” lacks basis.
                                   9
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 10 of 24



     Further, any decision by counsel to not investigate a

particular area is subject to “a heavy measure of deference.”

Strickland, 466 U.S. at 691. Defense counsel states in his sworn

affidavit that he could not identify “other relevant witnesses

in the case” and that “Mr. Finch offered up no alibi to the

incident recorded on video in his apartment building.” Docket

No. 112-1 at 2. Critically, “[c]ounsel’s actions are usually

based . . . on information supplied by the defendant.”

Strickland, 466 U.S. at 691. Here, it was reasonable for counsel

to conclude from the audio and video evidence provided by the

government and Finch’s lack of alibi theory that time and

resources would have been better spent pursuing other

strategies. See Bucci v. United States, 662 F.3d 18, 31 (1st

Cir. 2011) (“[T]he Strickland standard for ineffective

assistance ‘reflects the reality that lawyers do not enjoy the

benefit of endless time, energy or financial resources.’”)

(quoting Rogers v. Zant, 13 F.3d 384, 387 (11th Cir. 1994)). The

showing of deficient performance thus has not been reached.

     Even assuming defense counsel deficiently failed to fully

investigate, nothing suggests a “reasonable probability” that

further investigation would have uncovered evidence that would

have prompted Finch to go to trial rather than plead guilty.

Finch cannot carry his burden on his ineffective assistance of

counsel claim based on a failure to investigate.

                                   10
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 11 of 24



           ii. Failure to challenge indictment

     Next, Finch argues that defense counsel was ineffective in

failing to challenge Finch’s indictment on the grounds of (1)

lack of probable cause, (2) defects within the indictment, and

(3) an unconstitutional racial composition of the grand jury.

Each of these grounds is without merit.

     First, after the grand jury found probable cause to indict

Finch on January 3, 2018 (Docket No. 3), that finding cannot be

challenged or subjected to “any review, oversight, or second-

guessing.” See Kaley v. United States, 571 U.S. 320, 328 (2014).

It was reasonable for counsel not to challenge the indictment on

probable cause grounds, as any challenge would have been futile.

     Second, with respect to counsel’s failure to challenge

defects in the indictment, Finch does not identify any defects

which could have been be challenged, such as failure to state an

offense. See United States v. Brissette, 919 F.3d 670, 675 (1st

Cir. 2019). Nor can the Court identify any.

     Third, with respect to counsel’s failure to challenge the

indictment on the basis of the grand jury’s unconstitutional

racial composition, Finch neither posits what the racial

composition of the grand jury was nor alleges that any juror was

excluded from the grand jury based on race. There is no reason

to believe that counsel’s failure to challenge the grand jury’s

racial composition was unreasonable or prejudicial.

                                   11
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 12 of 24



          iii. Failure to challenge the quantity and quality of
               drugs at issue

     Finch argues that defense counsel was ineffective in

failing to challenge the quantity and quality of drugs

attributed to him. But Finch does not allege that the bag of

drugs purchased in the controlled buy contained a different

substance than cocaine base, or that it contained less than 2.49

grams of drugs. There is also no reason to believe that the

laboratory analysis was inaccurate. Defense counsel notes in his

sworn affidavit that “[t]here was no disputes among any of the

parties, including Mr. Finch, about the weight or content of the

drugs seized and tested.” Docket No. 112-2 at 2.

     Furthermore, asserting a smaller quantity of drugs would

not have made a difference to Finch’s base offense level. See

U.S.S.G. § 2D1.1(c)(14) (establishing a base offense level of 12

for less than 2.8 grams of cocaine base). Upon review of the

record, the Court concludes that counsel’s decision not to

challenge the quantity or quality of the drugs certified was

neither unreasonable nor prejudicial.

           iv. Failure to prevent career offender sentence

     Finch alleges that defense counsel “failed to protect

[Finch] against possible Career Criminal application to his

sentence by not recognizing the possibility could have caused

serious [irreparable] harm.” Docket No. 106 at 4. But there is


                                   12
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 13 of 24



ample evidence that defense counsel both recognized the harm of

a career offender designation and endeavored to prevent Finch

for being considered as such.

     First, at the Rule 11 hearing, defense counsel noted

Finch’s intention to dispute his career offender status and

defense counsel’s efforts to vacate the guilty pleas in two

predicate offenses:

     THE COURT: Do you know, is [the career offender status]
     going to be in dispute, or is it mostly going to be a
     question about a variance? Do you know, Mr. Davenport?

     MR. DAVENPORT: Your Honor, it’s currently in dispute.
     Two of the District Court cases never informed him of
     his collateral consequences, and it’s something that the
     state court now does.

     THE COURT: Like in the -- well, he’s not an immigrant,
     so what would it be, like –

     MR. DAVENPORT: Collateral consequences of like an
     additional criminal act or federal career offender.

     THE COURT: Oh, I see.

     MR. DAVENPORT: And they always do that now in the state
     court, so I’ve actually brought two motions to vacate
     the guilty pleas based on that. I've gotten one of them
     back, and it was denied. One of them is still pending.
     Even if they both fail, then my position would be to
     argue that variance is appropriate in this case, your
     Honor.

     THE COURT: All right. So apparently we’re going to have
     a debate at sentencing about this, but do you understand
     that that is something I'm making no promises about?

     THE DEFENDANT: Yes.




                                   13
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 14 of 24



Docket No. 103 at 9–10. Defense counsel states in his sworn

affidavit that he “appeared numerous times over several months

in Dorchester District Court and South Boston District Court in

an effort to vacate [Finch’s] guilty pleas.” Docket No. 112-1 at

1. Although those attempts were unsuccessful, counsel’s efforts

to nullify those predicate offenses were reasonable.

     Second, even once efforts to vacate Finch’s guilty pleas in

the predicate offenses proved unsuccessful, defense counsel

argued vigorously for the Court to impose a lenient sentence

below the career offender guidelines and requested a sentence of

21 months imprisonment followed by three years of supervised

release. In support of this request, defense counsel argued,

among others, that (1) one of Finch’s predicate offenses, the

sale of an ounce of marijuana, was minor and should not alone

elevate Finch to career offender status; (2) the Court should

consider mitigating factors like Finch’s childhood history and

family conditions; and (3) the Court should follow other

District of Massachusetts cases where career offender defendants

received lower sentences than the Guidelines suggested.

Counsel’s continued advocacy at hearings and in memoranda to the

Court cannot be considered deficient performance.

     And finally, while defense counsel was ultimately

unsuccessful in persuading the Court to sentence within the 21

to 27 month non-career offender Guideline range, Finch received a

                                   14
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 15 of 24



significant variance from the career offender Guidelines. The

72-month sentence imposed was a more than 60% reduction from the

188 to 235 range for career offenders at the relevant offense

level and criminal history category. Finch does not explain what

more counsel could have done to secure a lower sentence.

     Based on the foregoing evidence, the Court cannot conclude

that “counsel's performance was objectively unreasonable under

prevailing professional norms.” Walker v. Medeiros, 911 F.3d

629, 633 (1st Cir. 2018) (quoting United States v. Mercedes-De

La Cruz, 787 F.3d 61, 67 (1st Cir. 2015)). Nor is there reason

to believe that Finch was prejudiced by any deficiency,

especially in light of the variance he received. Though Finch

would have preferred a lighter sentence, counsel is not

ineffective merely because he is unsuccessful in achieving the

entirety of his client’s goals.

            v. Alleged concealment of exculpatory evidence

     Finch alleges that defense counsel concealed exculpatory

evidence and alludes to Brady v. Maryland, 373 U.S. 83 (1963).

Pursuant to Brady, “[a] defendant’s right to due process is

violated when the prosecution suppresses evidence that is both

favorable to the accused and material either to guilt or

innocence.” DeCologero v. United States, 802 F.3d 155, 161 (1st

Cir. 2015) (quoting Moreno–Morales v. United States, 334 F.3d

140, 145 (1st Cir. 2003)). Evidence is “material” where there is

                                   15
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 16 of 24



“a reasonable probability that, had the evidence been disclosed

to the defense, the result of the proceeding would have been

different.” Id. (quoting Kyles v. Whitley, 514 U.S. 419, 433

(1995)).

     Finch’s conclusory allegations do not meet his burden. He

“offers no suggestion as to what this purported evidence might

be, or where it might be found, and as such, [the Court] find[s]

that he cannot show that ‘[t]he evidence at issue [is] favorable

to the accused . . . or that ‘the evidence [has] been

suppressed.’” Owens v. United States, 483 F.3d 48, 68 (1st Cir.

2007), abrogated on other grounds by Weaver v. Massachusetts,

137 S. Ct. 1899 (2017) (quoting Strickler v. Greene, 527 U.S.

263, 281–82 (1999)). There is no evidence that either defense

counsel or the government concealed exculpatory evidence here,

and Finch does not elaborate on what sort of exculpatory

evidence there may have been.

           vi. Failure to argue that a conspiracy cannot exist
               between a defendant and a CW

     In reviewing Finch’s claim that defense counsel performed

deficiently in “fail[ing] to interject the Sears Rule in

Conjunction with [conspiracy] by government informant who became

a government agent [as] there can [exist] no conspiracy between

cooperating party,” Docket No. 106 at 7, the Court assumes this

argument to refer to Sears v. United States, 343 F.2d 139 (5th


                                   16
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 17 of 24



Cir. 1965). There, the Fifth Circuit noted that “there can be no

indictable conspiracy with a government informer who secretly

intends to frustrate the conspiracy.” Sears, 343 F.2d at 142.

     Finch is correct in that “[i]t is axiomatic that a

conspiracy cannot continue without at least two genuine parties

to the agreement.” United States v. Portela, 167 F.3d 687, 700

(1st Cir. 1999). Government agents cannot qualify as co-

conspirators, but that rule “has relevance only in situations

where the conspiracy involves only one defendant and a

government informer.” Id. at 700 n.8 (quoting United States v.

Giry, 818 F.2d 120, 126 (1st Cir. 1987)). Here, that rule is

inapposite. Finch was not indicted for conspiracy to distribute

drugs with the CW —- he was indicted for conspiracy to

distribute drugs with his co-defendant, James Finch. Because

objecting to Finch’s conspiracy indictment based on the CW’s

role in the controlled purchase would have led nowhere, failing

to do so was neither deficient nor prejudicial.

          vii. Forcing Finch to plead guilty

     Finch alleges in his § 2255 petition that defense counsel

told him to plead guilty and that Finch was “more or less forced

to take this involuntary plea.” Docket No. 106 at 5; see also




                                   17
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 18 of 24



id. (“[T]he induced guilty plea should be rendered

involuntary.”). 4 Without substantiation, this argument fails.

     First, Finch “has given no valid reasons why he should be

relieved of his statements” at the Rule 11 hearing. United

States v. Butt, 731 F.2d 75, 80 (1st Cir. 1984). At the hearing,

Finch answered that he was satisfied with his lawyer and that he

was neither pressured into pleading guilty nor threatened in any

way. After the government gave its account of the case, Finch

answered that he did not disagree with any of the facts

recounted. He admitted to being involved in the conspiracy to

sell crack cocaine. He further testified that his plea was made

knowingly, freely, and voluntarily. These admissions are

“entitled to significant (albeit not dispositive) weight when,

as now, he seeks to vacate that plea through a collateral

attack.” Wilkins v. United States, 754 F.3d 24, 30 (1st Cir.

2014). And those admission are “especially compelling because

the petitioner neither attempts to explain it away nor makes any

assertion of factual innocence.” Id.

     Second, Finch provides no evidence or elaboration of any

way defense counsel pressured Finch into pleading guilty. Other

than his conclusory allegations, Finch does not allege any facts


4 Consistent with this involuntary plea argument, Finch further
claims that the Court “threatened the maximum sentence if the
plea was not agreed upon by defense counsel and client.” Docket
No. 106 at 6. This allegation is not supported by the record.
                                   18
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 19 of 24



which make the plea involuntary, such as having been deprived of

relevant information at the time of his plea or having not

understood the consequences of pleading guilty. See Ferrara v.

United States, 456 F.3d 278, 289 (1st Cir. 2006); see also

Correale v. United States, 479 F.2d 944, 947 n.3 (1st Cir. 1973)

(discussing ways that prosecutorial misconduct might render a

plea involuntary). Without evidence to rebut defense counsel’s

statement that he “never told Mr. Finch ‘to take a plea,’ but

explained the options available to him and the government’s

evidence against him in order to enable him to make an informed

decision on that matter on his own,” Docket No. 112-1 at 2,

Finch’s argument cannot hold sway.

     Third, where “a defendant is represented by counsel during

the plea process and enters his plea upon the advice of counsel,

the voluntariness of the plea depends on whether counsel’s

advice ‘was within the range of competence demanded of attorneys

in criminal cases.’” Hill, 474 U.S. at 58-59 (quoting McMann v.

Richardson, 397 U.S. 759, 771 (1970)). In light of Finch’s

failure to identify any valid deficiencies by counsel, the Court

cannot find that Finch would have chosen not to plead guilty but

for counsel’s actions.

     In sum, there is no indication that defense counsel

violated “prevailing professional norms” or that Finch would

have opted to go to trial but for counsel’s deficiencies. See

                                   19
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 20 of 24



Rivera, 879 F.3d at 12 (quoting Strickland, 466 U.S. at 688-89).

As a result, Finch’s ineffective assistance of counsel claims do

not clear the hurdle required to grant relief.

  III. Alleged Conflict of Interest

     Finch next argues that defense counsel harbored a conflict

of interest that resulted in counsel’s failure to adversely

challenge the government’s case. If a defendant demonstrates

that defense counsel “‘actively represented conflicting

interests’ in breach of the attorney’s duty of loyalty, and if

the defendant can show that this ‘actual’ conflict of interest

‘adversely affected [the] lawyer’s performance,’ then the

stricter prejudice showing required by Strickland does not

apply.” Teti v. Bender, 507 F.3d 50, 55 (1st Cir. 2007) (quoting

Strickland, 466 U.S. at 692).

     Where, as here, an alleged conflict of interest does not

stem from codefendant representation, a defendant must show an

“actual conflict,” which requires more than “a ‘mere theoretical

division of loyalties.’” Yeboah-Sefah v. Ficco, 556 F.3d 53, 73

(1st Cir. 2009) (quoting Mickens v. Taylor, 535 U.S. 162, 171

(2002)). “To establish an actual conflict of interest, a

‘defendant must show that (1) the attorney could have pursued a

plausible alternative defense strategy, and (2) the alternative

strategy was inherently in conflict with or not undertaken due

to the attorney's other interests or loyalties.’” United States

                                   20
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 21 of 24



v. Cardona-Vicenty, 842 F.3d 766, 772–73 (1st Cir. 2016)

(quoting Familia–Consoro v. United States, 160 F.3d 761, 764

(1st Cir. 1998)).

     Notwithstanding Finch’s accusations of a conflict, defense

counsel states in his affidavit that he “[was] not aware of any

conflicts of interest in [his] representation of Mr. Finch.”

Docket No. 112-1 at 2. Nor does Finch provide any evidentiary

support for this claim or make specific allegations about

alternative strategies that defense counsel would have or should

have taken but for the conflict.

     The unsubstantiated argument that defense counsel harbored

a conflict of interest thus has no merit.

  IV.   USSG § 4B1.1 Career Offender Sentencing Enhancement

     In his reply to the government’s opposition to his § 2255

petition, Finch argues that his career offender sentencing

enhancement was invalid in light of United States v. Davis, 139

S. Ct. 2319 (2019), Sessions v. Dimaya, 138 S. Ct. 1204 (2018),

and Johnson v. United States, 135 S. Ct. 2551 (2015). This

argument is based on a misunderstanding of the law.

     In each of the cases Finch cites, the Supreme Court

invalidated as unconstitutionally vague the residual clause in a

definition of violence. See United States v. Davis, 139 S. Ct.

2319, 2324 (2019) (invalidating as unconstitutionally vague the

residual clause in the Hobbs Act’s definition of “violent

                                   21
       Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 22 of 24



felony”); Sessions v. Dimaya, 138 S. Ct. 1204, 1216 (2018)

(invalidating as unconstitutionally vague the residual clause in

the Immigration and Nationality Act’s definition of “crime of

violence”); Johnson v. United States, 135 S. Ct. 2551, 2563

(2015) (invalidating as unconstitutionally vague the residual

clause in the Armed Career Criminal Act’s definition of “violent

felony”).

       These void for vagueness cases do not support Finch’s

petition. The Supreme Court has clarified that the career

offender sentencing guidelines are not subject to the same

vagueness challenges as the prior cases in light of the

Guidelines’ advisory nature. See Beckles v. United States, 137

S. Ct. 886 (2017). The Court explained that because “the

advisory Guidelines do not fix the permissible range of

sentences,” they “do not implicate the twin concerns underlying

vagueness doctrine —– providing notice and preventing arbitrary

enforcement” Id. at 892, 894.

  V.     Sentencing Disparity in Crack and Cocaine Penalties

       Finally, Finch alludes to unconstitutionality in the

sentencing disparities between crack and powder cocaine

offenses. Currently, the crack-to-powder sentencing ratio is 18-

to-1. Dorsey v. United States, 567 U.S. 260, 269 (2012). But

even when the disparity was 100-to-1, the First Circuit “upheld

the sentencing distinction between crack and powder cocaine

                                     22
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 23 of 24



against both due process and equal protection challenges.”

United States v. Garcia-Carrasquillo, 483 F.3d 124, 134 (1st

Cir. 2007) (citing United States v. Singleterry, 29 F.3d 733,

740-41 (1st Cir. 1994)); see also United States v. Robinson, 405

F. App’x 72, 73 (7th Cir. 2010) (collecting cases). And

notwithstanding the disparity, the Supreme Court has indicated

that the appropriate remedy for excessively harsh Guideline

sentence ranges is a variance from the advisory range by the

sentencing court. See Spears v. United States, 555 U.S. 261, 266

(2009); Kimbrough v. United States, 552 U.S. 85, 91 (2007).

     In imposing a variance from the Guideline range, the Court

stated that one reason for its significant downward variance

from the Guideline range was a policy disagreement with the

Guidelines pursuant to Kimbrough v. United States, 552 U.S. 85

(2007). Specifically, the Court wrote:

     The career offender guideline provides a sentence that
     is disproportionate to the severity of the offense. It
     provides for a low end guideline sentence of 188 months
     (in contrast to a range of 21–27 months) for the sale of
     2.5 grams of crack. One of the two predicates was the
     distribution of a small amount of marijuana.

Docket No. 99 at 3. In light of the substantial variance he

received, Finch cannot base his challenge on the Guideline

range.




                                   23
     Case 1:18-cr-10006-PBS Document 114 Filed 04/30/20 Page 24 of 24



                                  ORDER

     For the reasons stated above, Finch’s motion to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255

(Docket No. 106) is DENIED.



     SO ORDERED.



                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  United States District Judge




                                   24
